        Case 5:98-cr-40097-SAC Document 135 Filed 06/17/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                           Plaintiff,

      Vs.                                             No. 98-40097-01-SAC

SHAWN E. STEWART,

                           Defendant.


                              MEMORANDUM AND ORDER

             By order filed June 1, 2020, this court directed the defendant to show

cause in a written filing by June 12, 2020, why the court should not summarily deny

his pending 28 U.S.C. § 2255 motion (ECF# 98), because the legal arguments being

advanced had been decided by controlling Tenth Circuit precedent. ECF# 132. This

deadline expired without the defendant filing a written response. In its show cause

order, the court explained that, “[i]f the defendant files no response by the deadline,

the court will summarily deny his motion based on the Tenth Circuit precedent

cited.” ECF# 132, p. 3. Mr. Stewart did file a motion to reduce his sentence under 18

U.S.C. § 3582(c)(1)(A)(i). ECF# 134. This ruling on Mr. Stewart’s § 2255 motion

following the show cause order will not prejudice his latest motion to grant

compassionate release and reduce his sentence under § 3582(c)(1)(A)(i). The court

reiterates this point already stated in its show cause order. ECF# 132, p. 3. This order

now decides only Mr. Stewart’s pending § 2255 motion and the show cause order.

             As recounted in the order to show cause, Mr. Stewart’s § 2255 motion
                                           1
        Case 5:98-cr-40097-SAC Document 135 Filed 06/17/20 Page 2 of 4




was filed back in June of 2016. (ECF# 98). He asked the court to vacate his sentence

on the two 18 U.S.C. § 924(c) convictions arguing that his underlying offenses, Hobbs

Act robberies, did not qualify as “crime(s) of violence;” that the residual clause was

invalid after Johnson v. United States, 135 S. Ct. 2551 (2015); and that Johnson had

retroactive effect on collateral review after Welch v. United States, 136 S. Ct. 1257

(2016). The district court granted Stewart’s unopposed motion to stay adjudication of

his § 2255 motion (ECF# 99) until the Tenth Circuit ruled upon his pending motion for

certification to file a second or successive § 2255 motion. ECF# 100. The Tenth Circuit

subsequently abated the defendant’s request pending a ruling in other cases.

              Almost three and one-half years later, Tenth Circuit lifted the

abatement and certified Stewart’s § 2255 motion challenging his § 924(c) conviction.

The panel explained that the Supreme Court had invalidated the residual clause in §

924(c)(3) as unconstitutionally vague in United States v. Davis, 139 S. Ct. 2319 (2019),

and made that ruling retroactive to cases on collateral review. ECF# 121, p. 2. In

receipt of that ruling, the district court lifted the stay and directed defense counsel

“to inform the court by written filing as to the status of his representation and

whether he will be pursuing the motion as having a meritorious basis for relief.” ECF#

124. The district court inquired of counsel because of what was stated in the Tenth

Circuit’s order of certification:

              Movant’s counsel has filed a concession that Movant’s request to file a
       successive motion should be denied, but that concession is based on an
       assessment of the merits of the proposed § 2255 motion. We do not consider
       the merits of a second or successive motion in assessing whether it meets the
       statutory standard for authorization. It would therefore be inappropriate for

                                            2
        Case 5:98-cr-40097-SAC Document 135 Filed 06/17/20 Page 3 of 4




      this court to deny authorization based on Movant’s concession.
             Accordingly, we grant Movant authorization to file a second or successive
      § 2255 motion in district court challenging his § 924(c) conviction and sentence
      under Davis. Movant may, of course, opt not to file the authorized § 2255
      motion if he no longer believes that he has a meritorious basis for relief.

ECF# 121, p. 2. Counsel for Mr. Stewart filed a status report stating that Mr. Stewart

wanted counsel to continue his representation and that counsel would soon be filing a

motion for compassionate release. ECF# 131. Counsel also asked the court “to hold

Mr. Stewart’s 28 U.S.C. 2255 petition pending the resolution of his motion for

compassionate release.” ECF# 131.

             The court, however, ordered the defendant to show cause in a written

filing by June 12, 2020, why the court should not summarily deny his pending 28

U.S.C. § 2255 motion (ECF# 98), because the motion turns on legal arguments already

decided by binding Tenth Circuit precedent, United States v. Melgar-Cabrera, 892

F.3d 1053, 1060-66 (10th Cir.) (Hobbs Act robbery qualifies as a crime of violence

under the elements clause), cert. denied, 139 S.Ct. 494 (2018). And though

subsequently challenged before the Tenth Circuit, the Melgar-Cabrera decision

remains controlling precedent in this Circuit. United States v. Myers, 786 Fed. Appx.

161, 162 (10th Cir. Nov. 27, 2019) (“Melgar-Cabrera is still binding precedent on this

court . . . .”), cert. denied, 140 S. Ct. 1288 (2020); United States v. Johnson, 765

Fed. Appx. 415, 416 (10th Cir. Apr. 10, 2019) (Melgar-Cabrera holds “that Hobbs Act

robbery categorically qualifies as a ‘crime of violence’ under § 924(c)(3)(A)’s

elements clause because it includes the use or threatened use of violent force as an

element of the crime.”).

                                           3
        Case 5:98-cr-40097-SAC Document 135 Filed 06/17/20 Page 4 of 4




             The court summarily denies the defendant’s § 2255 motion based on the

controlling Tenth Circuit precedent cited above. The defendant offers no arguments

for questioning the precedential value and applicability of these Tenth Circuit

decisions here. The court will not grant a certificate of appealability as reasonable

jurists would not find this assessment of the defendant’s constitutional claim to be

debatable or wrong. See United States v. Breshers, 2017 WL 2378349 (D. Kan. Jun. 1,

2017), cert. of appeal. denied, 750 Fed. Appx. 768 (10th Cir. Feb. 4, 2019).

             IT IS THEREFORE ORDERED that the defendant Stewart’s pending 28

U.S.C. § 2255 motion (ECF# 98) is denied, and the court shall not grant a certificate of

appealability.

             Dated this 17th day of June, 2020, Topeka, Kansas.


                                        /s Sam A. Crow__________________________
                                        Sam A. Crow, U.S. District Senior Judge




                                           4
